Citation Nr: 0333405	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for left eye 
chorioretinal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has active service from July 
1966 to February 1969, and verified active duty for training 
from June 14, 1994, to June 17, 1994.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran cancelled a hearing at the RO which was scheduled to 
take place on February 6, 2003.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The RO has provided the veteran 
notice of the VCAA.  He was advised to submit any evidence 
within 60 days, but also advised that evidence submitted 
within a year would be considered.  See February 2001 letter.

The Board has obtained additional evidence from the veteran.  
Specifically, in May 2003 the Board obtained VA (dated in 
April 2003) and private (dated in July 2003) medical records 
of eye treatment afforded the veteran.  The RO has not 
reviewed this evidence, and the veteran has not waived such 
review.  Initial consideration of this evidence by the AOJ is 
required.  See DAV, supra.

Moreover, in a June 2003 Statement by the veteran's 
Representative it was indicated that the veteran's left eye 
disability had worsened.  He was last examined by VA in 
February 2001.  Hence, another VA examination is indicated.

The veteran had a hearing before a local hearing officer at 
the RO on October 16, 1996.  An audiotape of the hearing is 
of record, but a transcript is not.  The hearing record must 
be transcribed, and the transcript associated with the claims 
file.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification requirements of the VCAA are 
satisfied.  The veteran should be 
specifically advised that notwithstanding 
any ambiguity in previous notices, a year 
is provided for response to notice of the 
VCAA.

2.  The RO should arrange for the record 
of the veteran's October 16, 1996, 
hearing at the Waco, Texas RO to be 
transcribed, and the transcript 
associated with the claims folder.  

3.  The veteran should be asked to 
identify all sources of treatment (VA and 
private) he received for his service-
connected left eye disorder from July 
2003 to the present.  The RO should 
obtain for the record copies of complete 
records of such treatment from all 
sources identified.  

4.  The veteran should then be afforded a 
VA examination by an ophthalmologist to 
determine the current severity of his 
service-connected left eye chorioretinal 
scar.  The claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be conducted.  All 
pertinent clinical findings should be 
reported in detail, especially visual 
acuity, and the presence or absence (and 
extent of any) of associated visual field 
impairment, eye pain, rest requirements, 
episodic incapacity, and/or active 
pathology.  The examiner should explain 
all findings made, and should comment on 
the associated impairment such findings 
would be expected to produce. 

5.  Thereafter, the RO should review the 
entire record and re-adjudicate the 
claim, particularly in light of all 
evidence added to the record since the 
RO's last previous review of the claim in 
February 2003.  If the claim remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board, if 
in order, for further review.
The purposes of this remand are to meet due process 
requirements, to complete the record, and to satisfy the 
mandates of the VCAA and the Court and Federal Circuit in the 
decisions cited above.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


